Title: From George Washington to William Livingston, 22 November 1779
From: Washington, George
To: Livingston, William


        
          Dear Sir
          Head Quarters West point 22d Novemr 1779.
        
        The moment I was informed that the unexpected delays and difficulties which His Excellency the Count D’Estaing had met with to the Southward had rendered a cooperation in this quarter impracticable, I dismissed the Militia of the States of New York and Massachusetts, the only ones which were assembled at their places of rendezvous. Although the number of men required from the State of New Jersey by mine of the 4th ulto have never been drawn together, yet possibly they may be held in such a situation as to be attended with some inconveniencies. I hope this is not the case, but should it be so, I am to desire your Excellency to look upon yourself at liberty to discharge them finally, as all prospects of the expected cooperation are at an end.
        I cannot dismiss the subject without returning my thanks to your Excellency and to the State for the Zeal manifested upon this as upon all former occasions. I have the honor &.
      